DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiVincenzo et al. (U.S. Publication No. 2018/0368893).
	DiVincenzo et al. discloses a stylet control system (100) for selectively advancing and retracting a stylet comprising: a stylet (104) having a first end and a second end (Figure 2A), the second end being threaded (as shown in Figure 2A, element 130 is threaded with threads 132, figure 3 shows element 230 which is the same as 130 the only difference being that the embodiment of 204 shows the thread and stylet as a monolithic element); a screwdriver (102) defining a bore for receiving a portion of the stylet (Figure 2A, 3) and having a screw-engaging end (110) for engaging a screw, the stylet being rotationally fixed relative to the screwdriver (Paragraph 75); and a control device (122) having a passage (Figure 2A, 2B) for receiving the screwdriver and having an inner portion defining a lumen for receiving the portion of the stylet (Figure 2B, 3), the inner portion being threaded (134) for engaging the threaded second end of the stylet (Figure 2A-3); wherein when the screwdriver is rotated in the first rotation direction and the control device is prevented from rotating (Paragraph 8, 72), the screwdriver advances the screw in the first axial direction and the stylet retracts in a second axial direction, opposite the first axial direction (paragraph 8, 72).
Regarding claim 2, the stylet is keyed and the screwdriver includes a corresponding keyed feature on an inner surface to rotatably lock the stylet to the screwdriver (paragraph 75, tabs 136 and slot 140).
Regarding claim 9, the inner portion of the control device includes threaded pawls (134) for engagement with the threads of the stylet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 10, 11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiVincenzo et al. (U.S. Publication No. 2018/0368893) in view of Kang et al. (U.S. Publication No. 2018/0325608).
Regarding claim 3, DiVincenzo et al. discloses the claimed invention except for a robotic end effector and a cap to couple the screwdriver to the robotic end effector. Kang et al. teaches a screwdriver device (30) that is coupled to a robotic end effector (28) by a cap (40). The robotic system is useful to monitor and respond to movement of the patient during the surgical procedure by moving the tool guide as needed to maintain the desired trajectory (paragraph 4). It would have been obvious to one skilled in the art at the time of filing to use combine the device of DiVincenzo et al. with a robotic end effector and a cap in view of Kang et al. so that the patient could be monitored and responded to. 
Regarding claim 4 the motivation to combine is as set forth in above for claim 3. With regard to the control device operatively connected to the end effector, it is considered that the manner in which the device of DiVincenzo et al. is connected to a robotic end effector as set forth by Kang et al. would be a matter of obvious design choice. One of ordinary skilled in the art has the knowledge to combine DiVencenzo et al. and Kang et al. to best suit a desired outcome. 
Regarding claim 10, the motivation to combine in a kit, the device of DiVencenzo et al. and Kang et al. is set forth above. 
Regarding claim 11, DiVencenzo et al. discloses a bone screw (10). 
Regarding claim 13, the bone screw is self-drilling as indicated by the flute along the distal thread of the bone screw as seen in Figure 1A. 
Regarding claim 14, the bone screw is cannulated (Figure 1B).

Allowable Subject Matter
Claims 5-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose a stylet control system that selectively advances and retracts the stylet including the stylet having a threaded end, a screwdriver that receives the stylet in a rotationally fixed manner, and a control device having a passage for receiving the screwdriver and threaded for engaging the stylet threaded end and an ultrasonic transducer for imparting force on the stylet. 
The prior art alone or in combination also fails to disclose a stylet control system for advancing and retracting a stylet including the stylet and a screwdriver receiving the stylet in a rotationally fixed manner, a robotic end effector having a passage, and a cap received in the passage of the robotic end effector. A retraction feeder is receivable in the lumen of the cap and having a mating engagement member for receiving the stylet. When the screwdriver is rotated in a first direction, the screw driver advances the screw in the first axial direction and the stylet engages the engagement member to retract the stylet in a second axial direction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775